Title: From William Smith Shaw to John Quincy Adams, 14 December 1805
From: Shaw, William Smith
To: Adams, John Quincy



Dear Sir
Boston 14 Dec 1805

I hope before this reaches Washington you will have arrived there and found your friends well and happy.
I have received of Delisle & Dexter the rents which were due amounting to three hundred and seventy dollars and have paid Mr. Thayer as you will see by the inclosed receipt three hundred & fifty adding to which twenty dollars received as the dividend leave in my possession forty dollars for which no order has yet been presented but & the money awaits your order
Peter Thatcher desired me to inclose to you the folowing queries and to ask the favor of you, if would not be too great a trespass on your goodness to enquire of some gentleman from Kentucky from in Congress respecting them
I do myself the honor to send you by the same mail with this the last number of the Anthology for your acceptance. The gentlemen are extremely anxious desirous to induce you to make a monthly contribution for the Anthology—they think that much reputation and complete success would be insured to them by your compliance with their request On the first of Jan they propose intend to publish eight additional pages which an without adding to the price which they propose to make a repository of authenticated documents which shall tend to delineate the history biography literature &c of our Country—They also contemplate relecting publishing all the debates of both houses of Congress on all interesting subjects which they flatter themselves will give a more permanent value to their publication, than it has yet possessed—and this department is to be under the exclusive direction of Walter and myself. I have mentioned to you this contemplated improvement flattering myself that it would receive your approbation and wishing that you would have the goodness to suggest any ideas on the subject that might occur to you
I need not tell you how much I shall be obliged to you for any pamphlets congressional documents &c. which you may be pleased to send me. Wishing Sir to be kindly remembered to Mrs Adams & her family I have the honor to be with respectful attachment / your very grateful hum SertW S ShawThomas was in town from Quincy yesterday—the family there all very well.
